Order, Supreme Court, New York County (Charles Ramos, J.), entered February 11, 1993, which granted the motion of defendant Children’s Aid Society to transfer the venue of this action to Westchester County, unanimously affirmed, without costs.
The determination of whether or not to transfer the venue of an action lies within the discretion of the motion court (Levenstein v Parks, 163 AD2d 367, 368). In this case, involving a vehicular accident in Westchester County in which the drivers of both cars involved reside in Westchester County, defendant named at least six witnesses who assertedly reside in Westchester County. The names and addresses of three of these witnesses were supplied by plaintiff in response to defendant’s demand for discovery and inspection. There is nothing in the record to demonstrate that this case has any nexus whatsoever with New York County, other than the principal place of business of the corporate defendant. In these circumstances, the change of venue was not an abuse of discretion. Concur—Murphy, P. J., Rosenberger, Ross and Nardelli, JJ.